Citation Nr: 0925926	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.  

2.  Entitlement to service connection for a chronic right hip 
disorder.  

3.  Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran served in the Naval Reserve.  Her periods of 
active duty and active duty for training have not yet been 
verified.  
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, established service connection for chronic left knee 
patellar tendonitis and denied service connection for a right 
knee disorder, a right hip disorder, and a low back disorder.  
In October 2006, the Board remanded the Veteran's claims to 
the RO for additional development of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on her part.  


REMAND

A November 2000 Enlistment/Reenlistment Document Armed Forces 
of the United States (DD4/1) indicates that the Veteran was 
enlisting in the Naval Reserves.  A January 2003 treatment 
record from J. B. R., M.D., conveys that the Veteran could 
"return to her normal job as a teacher's assistant and can 
return to her military job with no running for the next three 
months."  The Veteran's complete periods of active duty, 
active duty for training, and inactive duty with the Naval 
Reserve have not been verified.  

The report of a September 2004 VA examination for 
compensation purposes notes that the Veteran's claims file 
was not available for review.  While noting that the Veteran 
complained of experiencing "some pain in the back," the 
examiner advanced no back or spinal diagnosis or other 
etiology for the Veteran's back pain.  Examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the Veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  
A September 2005 written statement from C. A. G., M.D., 
conveys that the Veteran was being treated for right knee, 
hip, and lower back pain.  The doctor stated that the Veteran 
had been his patient for the preceding ten years.  Dr. G. 
commented that "it is my opinion that her condition is 
related to her left knee injury due to compensation of her 
body shifting to the right to protect her left knee."  
Clinical documentation of the cited treatment is not of 
record.  

The VA should obtain all relevant military, VA, and private 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The VA's 
duty to assist also includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Naval Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  Then contact the Veteran and request 
that she provide information as to all 
post-service treatment of her claimed 
chronic right knee, right hip, and low 
back disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Carlos A. Goody, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims file .  

4.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after October 2005, 
not already of record, be forwarded for 
incorporation into the claims file.  

5.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of the Veteran's chronic right knee, 
right hip, and low back disabilities, if 
any.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right knee disability had its onset 
during active duty/active duty for 
training; otherwise originated 
during active duty/active duty for 
training; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to her chronic left 
knee patellar tendonitis and other 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right hip disability had its onset 
during active duty/active duty for 
training; otherwise originated 
during active duty/active duty for 
training; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to her chronic left 
knee patellar tendonitis and other 
service-connected disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
low back disability had its onset 
during active duty/active duty for 
training; otherwise originated 
during active duty/active duty for 
training; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to her chronic left 
knee patellar tendonitis and other 
service-connected disabilities.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

6.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for a chronic right knee 
disorder, a chronic right hip disorder, 
and a chronic low back disorder with 
express consideration of 38 C.F.R. 
§ 3.310(a) (2008) and the United States 
Court of Appeals for Veterans Claims' 
(Court) holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remains denied, the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

